J-S43015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARISSA A. BELTZ                                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

BRANDON J. MORRIS

                            Appellant                  No. 93 WDA 2017


                 Appeal from the Order Dated October 19, 2016
                In the Court of Common Pleas of Bedford County
                        Civil Division at No: 246-s-2006


BEFORE: STABILE, SOLANO, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                              FILED JULY 27, 2017

        Appellant Brandon J. Morris pro se appeals from the October 19, 2016

order of the Court of Common Pleas of Bedford County (“trial court”), which

denied his petition for termination of child support. Upon review, we dismiss

this appeal.

        On September 14, 2016, while incarcerated, Appellant petitioned the

trial court for termination of his $50 per month child support obligation.

Specifically, relying on Pa.R.C.P. No. 1910.19(f),1 Appellant claimed that his




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  We note that Appellant’s termination petition incorrectly identified Rule
1910.19(f) as Rule 1910.16-2.
J-S43015-17



support obligations need to be terminated because he had no known assets.2

Following the dismissal of his termination petition by a domestic relations

officer, Appellant requested a de novo hearing before the trial court. At the

December 15, 2016 hearing, the trial court was unable to reach Appellant

telephonically at SCI-Camp Hill,3 and conducted the hearing without him. At

the hearing, the trial court noted that the record “would show from the time

of his incarceration, at least for some time, [domestic relations] received

regular payments [from Appellant] because he apparently has some type of

employment in the prison system.”                N.T. Hearing, 12/15/16, at 3-4.

Following the hearing, the trial court denied Appellant’s petition for

termination of child support. Appellant pro se timely appealed to this Court.

On January 23, 2017, the trial court directed Appellant to file within 21 days

a Pa.R.A.P. 1925(b) statement of errors complained of on appeal. Appellant

failed to comply.4
____________________________________________


2
  The Comment to Rule 1910.19 states in part that “[a]n obligor with no
known assets whose sole source of income is Supplemental Security Income
or cash assistance cannot be ordered to pay support under Rule 1910.16-2.”
3
  Our review of the docket reveals that the trial court, on November 10,
2016, issued an order scheduling the de novo hearing for December 15,
2016 at 9:00 a.m.
4
  It is settled that an appellant waives all issues raised on appeal by failing
to timely comply with the trial court’s direct order to file a Rule 1925(b)
statement. See J.P. v. S.P., 991 A.2d 904, 908 (Pa. Super. 2010) (noting
that “an appellant’s failure to comply with an order to file a Rule 1925(b)
statement in a timely manner constitutes waiver of all objections to the
order, ruling, or other matter complained of on appeal.”).           Although
Appellant here failed to comply with the trial court order to file a Rule
(Footnote Continued Next Page)


                                           -2-
J-S43015-17



      On appeal, Appellant pro se filed a one-page brief consisting of five

numbered paragraphs. Under Pennsylvania Rules of Appellate Procedure:

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the
      appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101 (emphasis added). “When issues are not properly raised and

developed in brief, when briefs are wholly inadequate to present specific

issues for review, a court will not consider the merits thereof.” See Branch

Banking and Tr. v. Gesiorski, 904 A.2d 939, 942–43 (Pa. Super. 2006)

(citation omitted).      Further, although we are “willing to construe liberally

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant.” In re Ullman, 995 A.2d 1207, 1211-1212 (Pa. Super.

2010), appeal denied, 20 A.3d 489 (Pa. 2011). Thus, an appellant’s pro se

status does not relieve him or her of the obligation to follow the Rules of

Appellate Procedure.        Jiricko v. Geico Ins. Co., 947 A.2d 206, 213 n.11

(Pa. Super. 2008), appeal denied, 958 A.2d 1048 (Pa. 2008).

      Instantly, Appellant’s brief is woefully inadequate and, consequently, it

is not capable of review.         As mentioned, the brief is only a single page,

consisting of five paragraphs. Appellant’s brief does not contain a statement

of jurisdiction, statement of the order or other determination in question, a
                       _______________________
(Footnote Continued)

1925(b) statement, we decline to dismiss his appeal on that basis alone, as
discussed infra.



                                            -3-
J-S43015-17



statement of questions involved, a statement of the case, a summary of

argument, argument for appellant or a conclusion.        See Pa.R.A.P. 2111,

2114, 2115, 2116, 2117, 2118, 2119, 2111(a)(9). Moreover, to the extent

Appellant’s brief may contain an argument, it is bereft of any citation to the

record or relevant legal authority. Indeed, to properly develop an issue for

our review, Appellant bears the burden of ensuring that his argument section

includes citations to pertinent legal authorities as well as discussion and

analysis of the authorities.   See Pa.R.A.P. 2119(a); In re W.H., 25 A.3d

330, 339 n.3 (Pa. Super. 2011) (noting that issues are waived if appellate

brief fails to provide meaningful discussion with citation to the record and

relevant   authority),    appeal   denied,   24   A.3d    364   (Pa.   2011);

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007) (“[I]t is

an appellant’s duty to present arguments that are sufficiently developed for

our review.   The brief must support the claims with pertinent discussion,

with references to the record and with citations to legal authorities.”)

(citations omitted), appeal denied, 940 A.2d 362 (Pa. 2008). Accordingly,

we dismiss this appeal for Appellant’s failure to file a timely Rule 1925(b)

statement and substantial failure to comply with Rules of Appellate

Procedure. See Pa.R.A.P. 2101.

      Appeal dismissed.

      Justice Fitzgerald joins this memorandum.

      Judge Solano concurs in the result.




                                    -4-
J-S43015-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2017




                          -5-